DETAILED ACTION
1.	Claims 2-4 and 6-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 12/8/2021 is considered in part. The crossed out NPL reference is not considered for the reasons indicated below.
The information disclosure statement filed 12/8/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The statement “the non-English language documents were cited in a search report issued by a foreign patent office and an English-language version of the search report is submitted herewith indicating the degree of relevance found by the foreign office” provided in the ‘Letter’ filed 12/08/2021, is not sufficient to meet the requirement as it does not provide any explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information. It has been placed in the application file, but the information referred to therein has not been considered.



Claim Interpretation
4.	MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”. 
	Claims 2, 9, 12, 14, and 15 all recite contingent limitations. For example, claim 2 recites “while the first representation of the first media item has focus…”, “in accordance with a determination that the second representation is located at the first region of the user interface…” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface…”. 
	In regard to claim 2, the contingent limitations do not need to be met. For example, if the first representation does not have focus, then the ‘while’ contingent limitation is not met. Additionally, if the second representation is located at a third region that is not the first or second region, then neither condition of the ‘determination’ contingent limitations would be met. Therefore the steps are not required to be performed.  Accordingly, the BRI (broadest reasonable interpretation) of claim 2 does not include the claimed “while the first representation of the first media item has focus…”, “in accordance with a determination that the second representation is located at the first region of the user interface…”, and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface…”.  
To avoid the overlay broad interpretations of the claims in view of the conditional limitations, the examiner encourages applicants to remove the conditional limitations and recite the limitations as being required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to recite “in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is updated to include information associated with playback of the second media item” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not updated to include the information associated with playback of the second media item”.  The specification is silent with respect to this subject matter. Applicants indicate support for the amendments (see remarks filed 12/8/2021) is found in 00134-00136 and 00139-00140.  However, a teaching of this subject matter is not found in those sections or anywhere else in the specification. In fact the specification is silent with respect to any 
Claims 14 and 15 recite similar subject matter as claim 2 are rejected for similar reasons. Claims 3-13 are rejected at least based on their dependency to claim 2. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites “in accordance with the determination that the second representation is located at the first region: in accordance with a determination that one or more criteria are not satisfied, including a criterion that is satisfied when a user of the electronic device has at least partially watched the second media item, forgoing updating the second representation to include information associated with the playback of the second media item”. Claim 9 depends from claim 2 and claim 2 recites “wherein: in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is updated to include information associated with playback of the second media item”. In claim 2, because it is located at the first region it is updated to include the information. In claim 9, while it is still located at the first region, it is not updated with the information. It is unclear how the second representation can be both updated and not updated with the information.   These limitations contradict each other and therefore are considered indefinite. 


 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 2-4, 6, 7, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajaraman et al. (US 2015/0350741 A1), hereinafter referred to as Raja.

	NOTE: In the following rejections, the claimed “information associated with playback” is broadly interpreted to include “the number of times it has been viewed”, as the specification does not provide a specific definition and the number of times that a video item is viewed would reasonably be considered information associated with playback in light of the specification to those skilled in the art. Further, the contingent limitations of claim 2 do not need to be met and therefore the BRI of claim 2 does not include at least the claimed “in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is updated to include information associated with playback of the second media item” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not updated to include the information associated with playback of the second media item”, see above ‘Claim Interpretation’ section. 

 	In regard to claim 2, Raja discloses a method comprising: 
at an electronic device in communication with a display device and one or more input devices (Paragraph 0019): 
(Fig. 2B elements 220-1-220-4, Paragraph 0041, and Paragraph 0042: preview cells as visual elements that represents videos. Element 220-2 is a first representation located at a first region);
while the first representing of the first media item has focus, receiving, via one or more input devices, a user input corresponding to a request to move the focus to a second representation of a second media item; and in response to receiving the user input: moving the focus to the second representation (Fig. 2B element 220-2, Fig. 2C element 220-3, Paragraph 0039, Paragraph 0042 lines 9-13, and Paragraph 0045 lines 3-8: element 220-2 has focus, input is provided to move focus, as a result, element 220-3 has focus). 

In regard to claim 3, as all of the limitations of this claim are responsive to the conditional limitations of claim 2 and the conditional limitations of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claim 2.

In regard to claim 4, as all of the limitations of this claim are responsive to the conditional limitations of claim 2 and the conditional limitations of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claims 2 and 3.

In regard to claim 6, Raja discloses while the first representation of the first media item has the focus, the second representation does not include the information associated with playback of the second media item (Fig. 2B elements 220-2 and 220-3: 220-2 has focus and displays number of views while 220-3 does not have focus and does not display number of views).

(Fig. 2B element 220-2: element 220-2 has focus and displays number of views);
and in response to receiving the user input: the information associated with the playback of the first media item ceases to be displayed at the first representation (Fig. 2C element 220-2: the input shifts focus and element 220-2 no longer displays number of views).

In regard to claim 9, as all of the limitations of this claim are responsive to the conditional limitations of claim 2 and the conditional limitations of claim 2 need not be met, the claim is rejected for the reasons presented with respect to claim 2.

In regard to claim 10, Raja discloses wherein the first representation is selectable to cause playback of the first media item and the second representation is selectable to cause playback of the second media item (Paragraph 0007 lines 7-14 and Paragraph 0039: preview cells are selectable to initiate playback of corresponding media item)

	In regard to claim 12, Raja discloses while the first representation has the focus, the first representation is displayed with an indication of focus; and in accordance with a determination that the first representation no longer has the focus, the first representation is not displayed with the indication of focus (Fig. 2B and 2C, Paragraph 0042 lines 9-13, and Paragraph 0045: preview cell with focus is displayed in a visually distinctive manner).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajaraman et al. (US 2015/0350741 A1), hereinafter referred to as Raja, and further in view of Kaijser (Mimic skin for Kodi 15.x: Installation and showcase, https://www.youtube.com/watch?v=RGfpbUWVkgQ&t=143s, Time 2:23-2:28, 8/3/2015).

	NOTE: In claim 8, the recited “in accordance with the determination that the second representation is located at the first region…” is responsive to the conditional limitations of claim 2 and the conditional limitations of claim 2 need not be met. Therefore the BRI of claim 8 does not include this limitation. 

In regard to claim 8, Raja teaches the plurality of representations of media items is overlaid on a background (Paragraph 0044 lines 1-3), while the first representation has the focus and while the second representation has the focus (All cited portions and explanation form the rejection of claim 2 are incorporated herein). However, Raja fails to show the while the first representation has the focus, the background includes content associated with the first media item, as recited in the claims.  Kaijser teaches representations of media items similar to that of Raja.  In addition, Kaijser further teaches
	overlaying representations of media items over a background, where the background changes to reflect content associated with a media item corresponding to a currently focused media item representation (Time: 2:23-2:28 and provided screenshots: As demonstrated, the background changes to show artwork of a focused media item representation as the user navigates the different media item representations). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Raja and Kaijser before him before the effective filing date of the claimed invention, to modify the background and while the first representation has the focus taught by Raja to include the overlaying representations of media items over a background, where the background changes to reflect content associated with a media item corresponding to a currently focused media item representation of Kaijser, in order to obtain the plurality of representations of media items is overlaid on a background; while the first representation has the focus, the background includes content associated with the first media item.  It would have been obvious for one to utilize such a combination as a simple substitution.  Substituting the overlaying taught by Raja with the overlaying taught by Kaijser would predictably result in overlaying the media item over the background. As Raja provides alternatives with respect to the background (see Paragraph 0044 lines 5-8), Raja is suggesting that their invention is not limited to displaying the representations over the current video as a background. One skilled in the art would recognize that there are many alternatives to this approach including that provided by Kaijser where the background changes to reflect the focused media representation. The background of Kaijser provides a visually pleasing display of information that would keep the user interested while browsing through the . 

9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajaraman et al. (US 2015/0350741 A1), hereinafter referred to as Raja, and further in view of Li (US 2014/0075316 A1).

NOTE: In the following rejections with respect to the combination of Raja and Li, the claimed “information associated with playback” is specifically interpreted to be “a partially watched playback position”. Further, claim 11 depends from claim 2 and therefore includes all the limitations of claim 2. The contingent limitations of claim 2 do not need to be met and therefore the BRI of claim 11 does not include at least the claimed “in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is updated to include information associated with playback of the second media item” and “in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not updated to include the information associated with playback of the second media item”, see above ‘Claim Interpretation’ section.

In regard to claim 11, Raja discloses a method comprising: 
at an electronic device in communication with a display device and one or more input devices (Paragraph 0019): 
displaying, via the display device, a plurality of representations of media items, including a first representation of a first media item that is located at a first region of a user interface (Fig. 2B elements 220-1-220-4, Paragraph 0041, and Paragraph 0042: preview cells as visual elements that represents videos. Element 220-2 is a first representation located at a first region);
(Fig. 2B element 220-2, Fig. 2C element 220-3, Paragraph 0039, Paragraph 0042 lines 9-13, and Paragraph 0045 lines 3-8: element 220-2 has focus, input is provided to move focus, as a result, element 220-3 has focus);	
a third representation associated with a third media item is located at the second region of the user interface, the method further comprising: receiving, via the one or more input devices, a second user input corresponding to a request to move the focus to the third representation; and in response to receiving the second user input: moving the focus to the third representation (Fig. 2C element 220-4, Paragraph 0039, and Paragraph 0045 lines 3-8: although it is not explicitly shown that focus is moved to a third representation (element 220-4), one skilled in the art would recognize that the described pivot controls and methods allow for the user to provide a second user input that would move focus to the third representation (element 220-4).
While Raja teaches moving the focus to the third representation and further teaches updating the third representation to include information associated with the third media item (Paragraph 0042 lines 6-9), they fail to show the moving focus the focus to the third representation without updating the third representation to include information associated with playback of the third media item, as recited in the claims.  Li teaches a representation of media items similar to that of Raja.  In addition, Li further teaches 
	information associated with a media item including information associated with playback when content has been partially played back (Fig. 13 and Paragraph 0080: percentage watched is displayed on icon when partially watched). 
(Paragraph 0-080 lines 19-21).  
	As Raja teaches only displaying information when a representation has focus and Li teaches only providing playback information if the corresponding content is partially watched, one skilled in the art would recognize a combination of focus and partially viewing criteria to only provide information associated with playback of a media item when the representation has focus and the corresponding media item has been partially watched, which would provide many benefits including not cluttering the display with undesirable or unneeded information when the user is not focused on a particular item and when the user has not previously begun watching a particular content. Accordingly, as the third media item can be partially watched or not, depending on its status will determine if information associated with playback is displayed. Therefore the combination provides for, when the third representation has focus but the third media item has not been partially watched, the third representation will not be updated with information associated with playback of the third media item.




Claims NOT Rejected over the Prior Art
10.	Prior art rejections for claims 14 and 15 have not been provided as these claims include subject matter not disclosed by the prior art of record.  However, these claims remain rejected over 35 U.S.C. 112 (see above) and are considered to contain NEW MATTER. 
In regard to claim 14, the prior art of record fails to discloses alone or in combination, “An electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:…in response to receiving the user input: moving the focus to the second representation, wherein: in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is updated to include information associated with playback of the second media item; and in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not updated to include the information associated with playback of the second media item”, in combination with the other elements recited. 
	In regard to claim 15, the prior art of record fails to discloses alone or in combination, “A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: … in response to receiving the user input: move the focus to the second representation, wherein: in accordance with a determination that the second representation is located at the first region of the user interface, the second representation is updated to include information associated with playback of the second media item; and in accordance with a determination that the second representation is located at a second region, different from the first region, of the user interface, the second representation is not updated to include the information associated with playback of the second media item”, in combination with the other elements recited.

Response to Arguments
11.	The objection to the Ttile is withdrawn in view of the claim amendments.

12.	The objection to the Abstract is withdrawn in view of the amendments to the abstract.

13.	The objection to claim 12 is withdrawn in view of the claim amendments. 

14.	The amendments to claim 9 do not overcome the 35 U.S.C. 112(b) rejection of claim 9 and remains rejected for the detailed reasons presented above. 

15.	The arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173